DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The effective filing date is 02/21/2017.

Status of Claims
Per applicant’s response dated 02/22/2022, claims 1, 4-7, 9 and 11-16 are pending, claims 1, 11 and 12 have been amended, and claims 2-3, 8, 10, 17 and 18 have been previously cancelled.

Response to Amendment
The 35 USC 112(b) rejections to claims 10-12 are withdrawn in view of the current claim amendments.
The 35 USC 102 rejection based on Chou CN 106994014A is withdraw in view of the current claim amendments. 
All outstanding rejections are withdrawn, the pending claims are allowed.

Allowable Subject Matter
Claims 1, 4-7, 9 and 11-16 are allowed. (Renumbered as claims 1-12.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art references alone and in combination fail to teach or remotely suggest an earpiece comprising a 
Chou (CN 106994014 A1 or US 2019/0223747 A1) discloses a wearable ear bud having a conductive flexible ear tip comprising two conductive sections, each acting as a separate electrode for collecting electrical signals, the ear bud further comprising a housing; as shown in Figs. 7a-7c. In an alternative embodiment, Chou also shows the ear bud comprising one electrode positioned inside the ear canal, and one other electrode positioned external the ear canal adapted to contact a user’s skin external to the ear canal, the two electrodes forming a sensor. However, Chou does not explicitly disclose the at least three electrodes forming a sensor as required in the current application. 
Similarly Bleich (US 9522317, US 9707466, US 9956470) also teaches an ear worn device having at least one electrode positioned within the ear canal and another electrode positioned external to the ear canal such that when the external is contacted by a finger, an electrical circuit is formed. As shown in Fig. 12. However, Bleich also does not teach the ear worn device comprising at least three electrodes forming a sensor as required in the current application.
Prevoir et al. (US 10835145) teaches a ear worn device having a conductive flexible ear tip comprising two electrodes configured to contact the ear canal, and an external electrode does not predate the current application.
Kilsgaard et al. (US 2014/0171775 A1) discloses a EEG monitor comprising an ear tip 10 having at least two electrodes 16 thereon, the ear tip attached to a housing 24 and another external electrode 23. However, there are no discussions of the three electrodes working as a sensor.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
March 3, 2022